[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR PRELIMINARY HEARING
Defendant was arrested under the provisions of General Statutes § 53a-32 on a warrant alleging violation of probation.
A motion for a preliminary hearing was filed together with a memorandum of law. In it defendant claims that after arrest for violation of probation defendant is entitled to a preliminary hearing as well as the evidentiary hearing mandated by State v. Davis, 229 Conn. 285 (1994).
Defendant relies on State v. Baxter, 19 Conn. App. 304
(1989) as authority for his position as well as the federal cases of Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756
(1972) and Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593
(1972).
State v. Baxter, supra, was a case in which a defendant was presented on information charging violation of probation. After a single hearing defendant was found to have violated his probation which was revoked.
In deciding the issues presented, the Appellate Court analyzed the law as set forth in Gagnon, supra and Morrissey, supra in situations such as here involving an arrest on a warrant. The Appellate Court concluded "that the procedure CT Page 11823 followed, which did not include a preliminary hearing to establish probable cause for a violation, gave the defendant the procedural due process rights to which he is entitled."State. Baxter, supra, 310.
Accordingly the motion for a preliminary hearing is denied.
Purtill, J.